COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Javier Rodarte v. The State of Texas

Appellate case number:   01-12-00122-CR

Trial court case number: 1768738

Trial court:             County Criminal Court at Law No. 9 of Harris County, Texas

       Records complying with our Order of Abatement and Order of Continuing Abatement
have been filed with the Clerk of this Court. Therefore, we order the appeal reinstated.
        The trial court has deemed appellant indigent and ordered the court reporter to prepare
and file the reporter’s record without charge to the appellant. It is therefore ORDERED that the
court reporter file with this Court, within 30 days of the date of this order and at no cost to
appellant, the reporter’s record.
       Appellant’s brief will be due 30 days from the date the reporter’s record is filed.
Appellee’s brief will be due 30 days from the date appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 2, 2012